Title: Thomas Jefferson to William Wardlaw, 20 August 1814
From: Jefferson, Thomas
To: Wardlaw, William


          Dear Doctor  Monticello Aug. 20. 14.
          I observe getting into use for the making of punch an acid called Lemon acid, which I am told you can furnish. it is in small earthen jars or phials of an ounce or somewhat more. Johnson’s boat from Milton having gone down three days ago, I am in hopes it may be in Richmond at the moment of your recieving this. I will pray you therefore to send me by him a dozen of those
			 small vials or jars of lemon acid.
			 mr Gibson is so good as to pay these small calls for me, and will pay the bill for the above. Accept my friendly and respectful salutations.
          Th:
            Jefferson
        